                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,                                 Crim. No. 2:18-cr-00179 (WJM)


               v.                                          OPINION & ORDER

 JERMAINE GRANT and LINCOLN
 WARRINGTON,

                       DEFENDANTS.



WILLIAM J. MARTINI, U.S.D.J.:
       THIS MATTER comes before the Court upon the Government’s request for the
Court to allow the parties to discuss limited portions of Grand Jury testimony during
sentencing. For the reasons that follow, the Government’s request is DENIED.
        On March 20, 2019, Defendants Jermaine Grant and Lincoln Warrington plead
guilty to Count One of a Six Count Indictment charging them with conspiring to defraud
the United States by impeding, impairing, obstructing, and defeating the lawful
government functions of the Internal Revenue Service to collect income taxes in violation
of 18 U.S.C. § 371. ECF Nos. 73, 76, 78. Pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C), the parties agreed to a sentencing range of 0 to 30 months’ imprisonment.
Sentencing is scheduled for January 28, 2020 at 10:00 a.m.
       On January 22, 2020, the Government filed a letter request asking the Court to allow
the parties to discuss limited portions of Grand Jury testimony during the sentencing
hearing in this matter pursuant to Rule 6(e)(3)(E)(i). The Government contends that
unspecified Grand Jury testimony is relevant to two issues pertaining to the calculation of
the appropriate tax loss: (1) how the many diverted to Black Icon Entertainment should be
treated for tax purposes; and (2) whether the $928,432 in rent paid by the Israelite Church
of God for Grant’s use of the Manhattan Apartment should be considered income to Grant.
        After having months to prepare, the Government’s request comes out of time, just
days before sentencing. The Government has known the defendants’ positions with respect
to the two disputed tax loss issues for over a year. The Government has not provided any
justification for its delay in its request for the Court to unseal Grand Jury testimony so that
it can use selected portions for the first time at sentencing. For these reasons, the
Government’s request to request for the Court to allow the parties to discuss limited
portions of Grand Jury testimony during sentencing is DENIED.
Dated: January 27, 2020

                                                  /s/ William J. Martini
                                                WILLIAM J. MARTINI, U.S.D.J.




                                          2
